department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b07 postf-121721-02 uilc internal_revenue_service national_office legal advice memorandum for carol b mcclure special litigation assistant cc lm nr hou from heather c maloy associate chief_counsel income_tax and accounting cc ita subject a change in method_of_accounting under sec_446 and sec_481 for deducting contributions made to certain pension plans this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer tax_year issue whether a change in the criteria used to determine the proper time for deducting contributions made to certain pension plans constitutes a change in method_of_accounting for purposes of sec_446 and sec_481 conclusion the application of the new criteria will or could change the proper time for deducting the pension_plan contributions and therefore constitutes a change in method_of_accounting for purposes of sec_446 and sec_481 postf-121721-02 facts taxpayer is required to make contributions to various multi-employer pension plans pursuant to negotiated collective bargaining agreements the plans are qualified_pension plans within the meaning of sec_401 of the internal_revenue_code under the terms of the collective bargaining agreements contributions to the plans are required to be made monthly the contributions are calculated by multiplying the number of hours worked by covered employees during the previous month by the agreed upon contribution rate as defined in the collective bargaining agreements accordingly each monthly payment generally represents payment for work performed by covered employees in the preceding month for more than consecutive taxable years taxpayer deducted pension contributions without regard to whether the contributions were attributable to services performed during the taxable_year taxpayer used only two criteria - the date of the contribution and whether the contribution was deducted in the prior year - to determine whether a pension contribution would be deducted in a taxable_year stated differently taxpayer deducted contributions that were made during the taxable_year and were not deducted in the prior taxable_year and contributions that were made after the taxable_year ended but before the tax_return for the taxable_year was filed using these criteria taxpayer deducted the contributions actually made during the taxable_year and after the extended due_date of the return for the prior year plus the contributions made during the first 8½ months of the following year under the decisions in lucky stores inc and subsidiaries v commissioner t c recons denied t c m aff'd 153_f3d_964 9th cir cert_denied 119_sct_1755 date 153_f3d_967 9th cir cert_denied 119_sct_1755 date and 108_tc_178 aff'd 170_f3d_1267 10th cir cert_denied 145_led_153 date the contributions made after the end of the taxable_year that were not attributable to services performed during the taxable_year were not on account of the taxable_year within the meaning of sec_404 beginning with tax_year taxpayer will be required to apply an additional criterion for determining when pension contributions made after the end of the taxable_year are deductible the new criterion is satisfied only for those post-year end contributions that are attributable to services performed during the taxable_year thus taxpayer will deduct only contributions made to the plans during the taxable_year that were not deducted in a prior taxable_year and contributions made to the plans after the end of the taxable_year but not later than the extended due_date of the tax_return for the taxable_year which were attributable to hours_of_service performed during the taxable_year as a result taxpayer will be required to change the taxable_year in which it deducts contributions that are both made after the end postf-121721-02 of the taxable_year and attributable to service rendered after the end of the taxable_year the service believes that the required change in treatment of pension contributions constitutes a change in accounting_method under sec_446 in effecting the change in accounting_method for pension contributions the service will disallow deductions for contributions made after the end of the year_of_change that are not attributable to services performed during the year_of_change those contributions will be allowed as deductions in the following taxable_year to the extent that taxpayer demonstrates that pension contributions made during the year_of_change that were previously deducted are deductible for the year_of_change under the new method_of_accounting the service proposes to require taxpayer to take into account an adjustment under sec_481 of the code to prevent a duplication of deductions law and analysis for many years taxpayer consistently deducted all pension contributions actually made during the taxable_year that were not deducted in a previous taxable_year and all contributions actually made during the period from the end of the taxable_year to the date on which taxpayer’s tax_return was filed thus in substance the criteria taxpayer used to determine whether a contribution was deducted in a taxable_year were the date on which the contribution was made and whether the contribution was deducted in the previous taxable_year this method did not distinguish contributions attributable to hours_of_service performed during the taxable_year from contributions attributable to hours_of_service performed after the end of the taxable_year sec_404 provides that contributions to a pension_plan must be actually paid to the trust during the taxable_year in order to be deductible however under sec_404 pension_plan contributions made after the close of the taxable_year but not later than the due_date for filing the return including extensions are deemed made on the last day of the taxable_year if they are made on account of the taxable_year in cases involving multi-employer pension plans the courts have held that contributions made after the close of the taxable_year but not later than the due_date for filing the return that were attributable to services provided during the succeeding taxable_year were not on account of the taxable_year within the meaning of sec_404 107_tc_1 153_f3d_967 108_tc_178 the mere fact that pension_plan contributions made after the end of a taxable_year are made before the due_date of the tax_return for the taxable_year does not automatically make them deductible in that taxable_year as a result the service will require taxpayer to change the criteria it uses to determine the taxable_year in which it deducts pension_plan contributions under the new criteria taxpayer will deduct in a taxable_year only those contributions that are made during the taxable_year and those contributions postf-121721-02 that are both made on or before the due_date of the tax_return including extensions and are attributable to hours_of_service performed during the taxable_year under sec_446 and sec_1_446-1 of the income_tax regulations a taxpayer must secure the consent of the commissioner before changing the method_of_accounting used to compute taxable_income a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction see sec_1_446-1 t he consistent treatment of a recurring material_item whether that treatment be correct or incorrect constitutes a method_of_accounting 115_tc_554 because taxpayer will be required to change the proper time for deducting an item of expense ie pension contributions the change is a change in the treatment of a material_item and hence constitutes a change in method_of_accounting under sec_446 and sec_481 taxpayer maintains that the required change in treatment does not constitute a change in accounting_method taxpayer argues that the change is a change in characterization according to taxpayer once a factual determination is made as to whether a contribution is made on account of a particular taxable_year the issue of when the contribution is deductible is governed by statute taxpayer argues that it is merely changing its factual determination of which taxable_year the pension contributions are on account of under sec_404 in support of its argument taxpayer cites 45_tc_489 77_tc_349 mcpike inc v united_states ci ct and 103_tc_656 rev’d 87_f3d_99 3d cir in our view the law does not support taxpayer’s position as explained below we believe that underhill and standard oil are no longer reliable authority and that mcpike and tate lyle are distinguishable on their facts we further believe that 101_tc_1 and fpl group are most analogous to taxpayer’s situation and support the service’s position the change in characterization exception to sec_446 as expressed in underhill and standard oil does not reflect the current state of the law the regulations under sec_446 were amended in to focus the definition of a material_item on the timing of income and deductions see t d 1970_2_cb_98 since the years at issue in underhill predate the amendment to the regulations the case clearly carries no precedential value with respect to the current regulations but more importantly the underhill and standard oil line of cases ultimately rest on postf-121721-02 the erroneous premise that consent is not required if the taxpayer's previous treatment of the item was improper 91_fsupp2d_1293 d minn even judge tannenwald who authored the decision in underhill recognized in a subsequent opinion that underhill stands for the outdated proposition that the commissioner’s consent is not needed to change from an impermissible method_of_accounting convergent techs inc v commissioner tcmemo_1995_320 the underhill and standard oil line of cases have no continuing vitality reliance on those cases is misplaced mcpike and tate lyle do not support taxpayer’s contentions either in mcpike the taxpayer was engaged in the expansion of a golf course the taxpayer analyzed individual time sheets to determine the type of activity involved so that the cost could be capitalized if it related to a construction activity and could be deducted if the cost related to maintenance as a result of a prior examination incorrectly allocated payroll costs were reallocated by the service the taxpayer then changed its allocation method for subsequent years to conform to the allocation adopted as part of the audit settlement the taxpayer argued that this constituted a change in accounting_method the mcpike court differentiated between a procedure used to learn the facts about a taxpayer’s expense and the treatment of that expense by the taxpayer the court found that the taxpayer’s time sheet examination procedure for determining how much employee time was spent on a particular activity is not a method_of_accounting but its treatment of the data whether capitalization or deduction derived from the examination does constitute an accounting_method ci ct in mcpike the taxpayer analyzed individual time sheets to determine the type of activity involved so that its method_of_accounting could be applied to determine the treatment of the item unlike the taxpayer in mcpike there is no indication that taxpayer made an analysis of its pension_plan contributions to determine whether one contribution was factually different from the next so that its method_of_accounting could be applied to determine the treatment of the contribution taxpayer will not simply change a procedure for determining the facts about a particular contribution it will apply a new criteria to the facts it gathers to determine whether the contribution is deductible in the current or a subsequent period this constitutes a change in method_of_accounting 1the explanation of the facts and arguments as presented in the mcpike opinion is somewhat confusing and the court’s holding could be construed to be the same as the since-rejected holdings of underhill and standard oil in distinguishing mcpike we are not acquiescing in the holding insofar as it can be construed as tantamount to the holdings in underhill and standard oil postf-121721-02 in tate lyle domestic entities deducted accrued interest payable to a related foreign_entity a foreign corporation’s interest_income from sources within the united_states which is not effectively connected with a trade_or_business in the united_states is generally subject_to u s tax under sec_881 and sec_1442 when the interest is actually received by the foreign_payee accordingly the service contended that under sec_267 and sec_1_267_a_-3 the domestic entities were not entitled to deduct the interest until it was actually received and was includable in the foreign entities’ income the tax_court held for the taxpayer and found that the portion of sec_1_267_a_-3 which would preclude the taxpayer from accruing and deducting the interest was invalid however we believe that taxpayer’s reliance on the tax court’s decision and analysis in tate lyle is misplaced first the tax court’s holding that sec_1_267_a_-3 was invalid was overturned by the court_of_appeals 87_f3d_99 3d cir second the language relied on by taxpayer was taken from the court’s decision in underhill for the reasons stated above we believe that underhill has no continuing vitality and reliance on that case is misplaced however even if the analysis in tate lyle were applicable we believe it supports the conclusion that the change in the manner in which taxpayer accounts for its pension contributions is a change in accounting_method the analysis in tate lyle focused on the question of whether payments received by the taxpayer were includible or not includible in gross_income the tate lyle court stated that the characterization of an item determines whether that item is includible or not includible in gross_income while a method_of_accounting determines when an item is includible or deductible in calculating taxable_income applying this analysis to expenses the characterization of an item determines whether that item is deductible or not deductible in calculating taxable_income in the instant case there is no question concerning the characterization of the contributions being made to the pension_plan they are deductible the determination by taxpayer of which year its pension contributions are made on account of determines when the contribution is deductible and does not determine the character of the contributions the determination made by taxpayer is solely concerned with the timing of the deduction for the contributions therefore the change in how that determination is made is a change in accounting_method the instant case is more analogous to pacific enters and fpl group in pacific enters two subsidiaries owned pipelines and underground storage reservoirs for natural_gas they maintained a static volume of gas in the reservoirs cushion gas that provided the pressure needed to deliver gas working gas to their customers both subsidiaries accounted for these pressuring gases as capital assets and the working gas as inventory the companies reclassified a portion of their working gas to cushion gas based on engineering reports that some of that gas was needed to maintain pressure in the reservoir and could not be sold to postf-121721-02 customers without harming the efficiency of the reservoir after the reclassification the reclassified volume of gas was accounted for as a capital_asset the taxpayer did not obtain the service’s approval for the reclassification the service determined that the reclassification was a change in accounting_method the taxpayer in pacific enters maintained that it did not change its method_of_accounting when it re-estimated the underlying fact of the actual cushion gas volume in its reservoirs pacific enterprises argued that the reclassifications should be considered corrections of mathematical or posting errors under sec_1_446-1 the court held that the reclassification of working gas to cushion gas was a change in accounting_method under sec_446 because the reclassification deferred income by changing the method of identifying a material_item of inventory and that the reclassification is material not only because of the large dollar amount_involved but also because it was a change that affected the timing of income 101_tc_1 pacific enterprises was using an inventory_accounting method to account for gas that was in fact performing the function of cushion gas the method it wanted to use was the correct method_of_accounting for cushion gas similarly taxpayer has been deducting all contributions made after the end of the taxable_year even if some of the contributions are not in fact on account of services provided during the taxable_year the change to begin distinguishing contributions attributable to the preceding_taxable_year from contributions attributable to the year in which the contribution is made directly affects the time for deducting the contributions accordingly like the change from an inventory_method to a capital_asset method for a certain volume of natural_gas in pacific enters this change is a change in method_of_accounting in fpl group the taxpayer filed consolidated_returns with florida power its wholly owned subsidiary florida power as a regulated electric utility is required to follow regulatory accounting for financial reporting purposes for regulatory purposes property at florida power's electric generating plants electric plants is considered as consisting of retirement units and minor items of property a retirement unit is the overall unit_of_property while the minor items of property are the associated parts or items that compose a retirement unit examples of retirement units include air conditioning systems bridges elevators and cars under regulatory rules expenditures_for the addition or replacement of a retirement unit are required to be capitalized while the replacement of a minor item of property is generally deducted as a repair expense except for certain specific adjustments florida power used the same characterization of expenditures_for tax reporting purposes that it did for regulatory accounting and financial reporting purposes fpl filed amended returns to re-characterize as repair expenses the retirement unit expenditures that florida power had consistently characterized as capital expenditures on the consolidated tax returns the court found this to be a change in accounting_method postf-121721-02 in its determination the tax_court noted that the basic principles apply for purposes of determining a method_of_accounting namely that a consistent method used to determine the tax treatment of a material_item is a method_of_accounting 115_tc_554 even though some of the retirement unit expenditures may have actually been repairs by consistently following the regulatory accounting rules for retirement units on its tax returns the taxpayer had established an accounting_method re-characterizing as repairs those expenditures that had been consistently treated as capital expenditures resulted in a change in the treatment of a material_item and therefore a change in accounting_method the re- characterization was not a correction_of_an_error or a change in underlying facts here taxpayer consistently deducted all contributions made prior to the due_date of the return for the taxable_year without regard to whether the contributions related to hours_of_service performed during the taxable_year or hours_of_service performed after the end of the taxable_year here like the taxpayer in fpl group taxpayer routinely followed a pattern when it identified the contributions that it would deduct in a taxable_year this consistent treatment of all of the contributions even though incorrect constitutes a method_of_accounting for taxpayer’s pension contributions accordingly a change in the criteria for determining which pension contributions will be deducted in a taxable_year results in a change in the treatment of a material_item and therefore a change in accounting_method through its consistent pattern of deducting in the taxable_year all contributions made during the taxable_year and before the due_date of the tax_return taxpayer established a method_of_accounting for its pension_plan contributions the required change to deducting only those contributions that are made during the taxable_year and that were not deducted in the previous taxable_year and those contributions that are attributable to hours_of_service performed during the taxable_year that are made after the end of the taxable_year but before the due_date of the return involves the proper time for the taking of a deduction accordingly the examination imposed change in the proper time for deducting taxpayer’s contributions made to the collectively bargained pension plans is a change in method_of_accounting requiring an adjustment under sec_481 to prevent a duplication of deductions case development hazards and other considerations postf-121721-02 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions heather c maloy associate chief_counsel income_tax and accounting by s jeffery g mitchell senior technician reviewer cc ita b07
